[Cite as In re J.B., 2020-Ohio-2917.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: J.B.                                           C.A. No.       29443



                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE No.   DN 15-11-774

                                  DECISION AND JOURNAL ENTRY

Dated: May 13, 2020



        CARR, Presiding Judge.

        {¶1}     Appellant Father appeals the judgment of the Summit County Court of Common

Pleas, Juvenile Division, that granted legal custody of the child J.B. to Mother. This Court affirms.

                                                 I.

        {¶2}     Mother and Father are the biological parents of J.B. (d.o.b. 10/10/15). Father has

been in prison since before the child’s birth. Due to concerns regarding Mother’s ability to care

for the child, Summit County Children Services Board (“CSB”) filed a complaint alleging that J.B.

was a dependent child. J.B. was so adjudicated. After the case proceeded in due course, the

juvenile court ultimately placed the child in the permanent custody of CSB. Mother and Father

appealed, and this Court reversed. In re J.B., 9th Dist. Summit Nos. 28752 and 28753, 2018-Ohio-

244. Upon remand, the parties again had the opportunity to pursue reunification of the child with

a parent. After a dispositional hearing, the juvenile court granted Mother’s motion for legal

custody.
                                                2


       {¶3}    Father timely appealed. In lieu of a merit brief, Father’s attorney filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), asserting that there were no errors or

issues justifying reversal of the juvenile court’s judgment. Counsel has further moved for

permission to withdraw from the case. Father was served with a copy of counsel’s Anders brief,

and this Court issued a magistrate’s order affording Father an opportunity to raise arguments after

review of the Anders brief. Father has not responded.

                                                II.

       {¶4}    Father’s counsel has submitted one possible issue for review: whether the juvenile

court committed reversible and plain error by not granting Father’s requested continuance. After

review, this Court concludes that the possible issue presented by Father’s counsel lacks merit. In

addition, the Court has conducted a full and independent examination of the proceedings in

accordance with Anders, supra, and we conclude that there are no appealable issues in this case.

Father’s appeal is without merit and is frivolous pursuant to Anders.

                                               III.

       {¶5}    As this Court agrees that Father’s appeal is frivolous and without merit, the

judgment of the Summit County Court of Common Pleas, Juvenile Division, is affirmed.

Appellate counsel’s motion to withdraw is granted.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 3


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



HENSAL, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

DENISE E. FERGUSON, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.

HOLLY FARAH, Guardian ad Litem.

AMBER CROWE, Guardian ad Litem.